Bullard, J.,

delivered the opinion of the court.
This is an action to recover the value of work and labor done, and materials furnished, according to the account *231annexed to the sheriff’s petition. Judgment having been rendered in favor of the plaintiffs, the defendant appealed.
The action of mechanics, as builders, bricklayers, carpenters, &c., who undertake work by the job, and who do certain pieces of work at different times, is not prescribed by the lapse of one year.
The prescription provided in the article 8499 of the Louisiana Code, does not apply to the actions of mechanics who do work by the job.
The only defence on which he relies in this court is the prescription of one year, under article 3499 of the Louisiana Code.
It appears that the plaintiffs are mechanics who undertake to do jobs, and that at different periods, as detailed in the account, they were employed by the defendant to work, not by the day or the month, but to do certain pieces of work, for which the undertaker, at the same time, furnished the necessary materials. We are of opinion that this case is not one of those contemplated by tbe article of the code relied on, and that the plea of prescription was properly overruled. Louisiana Code, article 2742. 1 Louisiana Reports, 268. 4 Louisiana Reports, 113. 5 Ibid., 5. 6 Ibid., 591.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.